Filed 8/11/21 P. v. Golden CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----




 THE PEOPLE,                                                                                   C089397

                    Plaintiff and Respondent,                                         (Super. Ct. No.
                                                                                  STKCRFDV20170001145)
           v.

 CURTIS LEE GOLDEN,

                    Defendant and Appellant.




         Defendant Curtis Lee Golden pleaded no contest to one count of forcible oral
copulation and one count of dissuading a witness from testifying. After sentencing
defendant, the trial court ordered him to pay $2,000 in victim restitution. On appeal,
defendant challenges the court’s restitution order, arguing: (1) there was no causal
connection between his offenses of conviction and the victim’s loss; and (2) the court
violated his constitutional rights in failing to conduct a hearing on his ability to pay
before imposing a victim restitution order. We affirm the judgment.


                                                             1
                      FACTS AND HISTORY OF THE PROCEEDINGS
       Defendant beat and strangled the victim and forced her to orally copulate him.
After he was arrested and held in jail, he made several phone calls to the victim asking
her not to testify against him in this case. He was charged in count 1 with forcible oral
copulation (Pen. Code, § 288a, subd. (c)(2)(A)) (statutory section references that follow
are to the Penal Code); in count 2 with corporal injury to a cohabitant (§ 273.5, subd. (a));
in count 3 with immoral acts in the presence of a minor (§ 273g); in count 4 with cruelty
to a child by inflicting injury (§ 273a, subd. (b)), in count 5 with dissuading a witness
from testifying (§ 136.1, subd. (a)(1)); in count 6 with dissuading a witness from
prosecuting a crime (§ 136.1, subd. (b)(2)); and in counts 7 through 11 with contempt of
court (§ 166, subd. (c)(1)). It was alleged that defendant had served a prior prison term
within the meaning of section 667.5, subdivision (b).
       As part of a negotiated plea agreement, defendant pleaded no contest to counts 1
and 5 in exchange for the dismissal of the remaining counts and allegations. Pursuant to
the parties’ agreement, the trial court sentenced defendant to an aggregate determinate
term of three years eight months, based on the lower term of three years on count 1 and
eight months (one-third the midterm) on count 5. The trial court ordered victim
restitution in an amount to be determined and retained jurisdiction for that purpose.
       After sentencing, the prosecution filed a brief requesting $2,000 in victim
restitution to the Victim Compensation Program (VCP) for relocation expenses for the
victim. The brief explained that relocation of the victim was necessary due to
defendant’s violent conduct against her. The prosecution also submitted documentation
from the Victim Compensation Board (VCB) regarding the relocation expenses paid on
behalf of the victim. According to the “Law Enforcement Relocation Verification Form,”
it was necessary for the victim to relocate for personal safety. The form explained:
“Even after Defendant was incarcerated for the current brutal offense, involving repeated



                                              2
strangulation and forcible oral copulation, Defendant refused to obey the Criminal
Protective Order and repeatedly called Victim from the jail, trying to dissuade her from
testifying in this case. The Defendant also made efforts from jail to get his family
members to harass and intimidate the Victim to stop her from testifying. There is a
continuing danger of retaliation by the Defendant, and Victim’s safety continues to be at
risk.”
         Defendant filed a motion to continue the restitution hearing because the defense
had been unable to serve the victim with a subpoena following her relocation. According
to the motion and a declaration by defense counsel, the victim had informed the defense
that she moved because her landlord threatened to evict her as a result of the incident
with defendant.
         On April 15, 2019, the court held a restitution hearing. The victim failed to appear
for the hearing despite personal service. Defense counsel submitted written statements
by his investigator, which allegedly reflected that the victim had told the investigator she
was evicted by her landlord because of the “drama” caused by the underlying incident,
not because she was afraid of appellant. The first investigator report summarized the
victim’s statement as follows: “[The victim] stated she informed the property manager
that [defendant] didn’t live with her. [The victim and defendant] were involved in a prior
altercation in which the manager had given her a verbal warning. During this previous
incident the police responded to the residence. [The victim] stated her and the property
manager had a discussion regarding the prior incident. The property manager never said
he didn’t want [defendant] to come over to her residence anymore. [¶] The property
manager was tired of the ‘drama’ that was happening at the complex. . . . [The victim]
believed the property manager was using these incidents to force her out.” The second
investigator report summarized the victim’s statement as follows: “[The victim] stated
due to the incident that occurred with [defendant], she was pending eviction from her
place of residence. The rental manager advised her to move before they began the

                                              3
eviction process. [The victim] chose to move because she didn’t want an eviction on her
credit report. She couldn’t afford to move and received assistance from The Office of
Victims of Violent Crimes.” The final investigator report noted that the victim stated
defendant was not living with her at the residence at that time of the offenses and was not
on her lease.
       The prosecutor argued that the documents submitted by the defense supported, and
did not rebut, the presumption in section 1202.4, subdivision (f)(4)(A), that the amount of
assistance provided to the victim is the direct result of defendant’s criminal conduct. In
the prosecutor’s view, the victim had confirmed that the reason she had to move from her
residence was due to defendant’s domestic violence against her. Defense counsel argued
that relocation expenses are only supposed to be included in a victim restitution order if
the victim relocated due to a fear of the defendant or out of need for their emotional well-
being, and the victim had relocated because of the actions of her landlord. According to
defense counsel, there was “a break in the chain of proximate cause” because of the
landlord’s actions. Defense counsel asserted that under Code of Civil Procedure section
1161.3, a landlord shall not terminate the tenancy of a tenant based on the acts of
domestic violence by someone else in the household. The court stated that it had
considered the documents that had been submitted and the arguments of counsel, and the
court ordered victim restitution in the amount of $2,000.

                                       DISCUSSION

                                             I

                 Substantial Evidence Supports Victim Restitution Order

       Defendant contends that the trial court erred in ordering defendant to pay victim
restitution for the victim’s moving expenses because the losses incurred by the victim
were the result of unlawful actions by a third party, not defendant’s conduct.



                                             4
       The California Constitution instructs, “Restitution shall be ordered from the
convicted wrongdoer in every case . . . in which a crime victim suffers a loss.” (Cal.
Const., art. I, § 28, subd. (b)(13)(B).) Section 1202.4, subdivision (f) implements this
requirement, providing: “[I]n every case in which a victim has suffered economic loss as
a result of the defendant’s conduct, the court shall require that the defendant make
restitution to the victim or victims in an amount established by court order, based on the
amount of loss claimed by the victim or victims or any other showing to the court.” In
accordance with this mandate, “[a] victim’s restitution right is to be broadly and liberally
construed.” (People v. Mearns (2002) 97 Cal.App.4th 493, 500.) We review the trial
court’s restitution order for an abuse of discretion. (People v. Taylor (2011)
197 Cal.App.4th 757, 761.) The court’s factual findings must be supported by substantial
evidence. (People v. Keichler (2005) 129 Cal.App.4th 1039, 1045.) “ ‘Substantial
evidence means such evidence as a reasonable fact trier might accept as adequate to
support a conclusion; evidence which has ponderable legal significance, which is
reasonable in nature, credible and of solid value.’ ” (Boeken v. Philip Morris, Inc. (2005)
127 Cal.App.4th 1640, 1663.)
       “At a victim restitution hearing, a prima facie case for restitution is made by the
People based in part on a victim’s testimony on, or other claim or statement of, the
amount of his or her economic loss. [Citations.] ‘Once the victim has [i.e., the People
have] made a prima facie showing of his or her loss, the burden shifts to the defendant to
demonstrate that the amount of the loss is other than that claimed by the victim.
[Citations.]’ [Citation.]” (People v. Millard (2009) 175 Cal.App.4th 7, 26.) “[T]he
standard of proof at a restitution hearing is by a preponderance of the evidence, not proof
beyond a reasonable doubt.” (People v. Baker (2005) 126 Cal.App.4th 463, 469.) A
defendant’s criminal conduct must be the proximate cause of the economic loss. (People
v. Foalima (2015) 239 Cal.App.4th 1376, 1396.) In determining whether the defendant’s
conduct was the proximate cause of the loss, the court applies the “substantial factor”

                                             5
test. (Ibid.) Under this test, the defendant’s conduct is the proximate cause of the loss if
the defendant’s conduct was a substantial factor in bringing about the loss. (Ibid.) Put
simply, the test is whether the victim would have incurred losses had the defendant
committed no crime. (Id. at p. 1397.) The test is a broad one and requires only that the
contribution of the defendant’s conduct be more than negligible or theoretical. (People v.
Holmberg (2011) 195 Cal.App.4th 1310, 1321.)
       Here, the prosecution presented evidence, on behalf of the victim, that the VCB
paid $2,000 in relocation expenses that law enforcement verified was necessary for the
victim’s personal safety. The “Law Enforcement Relocation Verification Form”
specifically stated that it was “necessary for the victim to relocate for personal safety”
and that “there is a continuing danger of retaliation for Victim’s cooperation with
prosecution.” It further detailed that defendant had “refused to obey the Criminal
Protective Order and repeatedly called Victim from the jail, trying to dissuade her from
testifying in this case” and “made efforts from jail to get his family members to harass
and intimidate the Victim to stop her from testifying.”
       Conversely, the defense presented reports from a defense investigator alleging that
the victim later claimed she relocated because she was going to be evicted by her
landlord due to the “drama” caused by defendant. Without additional corroborating
evidence supporting the defense investigator’s reports, the court was thus tasked with
weighing the credibility of the victim’s purported statements for the Law Enforcement
Verification Form against the victim’s purported statements to the defense investigator.
Notably, the victim did not deny to the defense investigator that she had moved because
of a threat to her personal safety. It is possible that both of the victim’s purported
statements about her reasons for moving were true. We will not reweigh or reinterpret
the evidence in this case, where the victim did not testify herself and defendant’s
evidence does not necessarily rebut the prosecution’s prima facie case. (People v.



                                              6
Millard, supra, 175 Cal.App.4th at p. 26.) Accordingly, we conclude there was
substantial evidence to support the court’s victim restitution order.
                                              II
                      Applicability of Dueñas to Victim Restitution Order
       Defendant argues that, pursuant to People v. Dueñas (2019) 30 Cal.App.5th 1157
(Dueñas), we should remand this case to the trial court for a determination on defendant’s
ability to pay the $2,000 in victim restitution imposed under section 1202.4, subdivision
(f).
       The Dueñas court held that due process of law requires a trial court to determine a
defendant’s “present ability to pay” before imposing court security assessments, criminal
conviction assessments, and section 1202.4, subdivision (b) restitution fines. (Dueñas,
supra, 30 Cal.App.5th at pp. 1164, 1169-1172.) As defendant concedes in his opening
brief, he failed to argue he was unable to pay the assessed amounts during the hearing on
victim restitution and did not object to the imposition of victim restitution based on his
purported inability to pay. Under ordinary rules of appellate procedure, defendant’s
challenge has been forfeited. (See, e.g., People v. Nelson (2011) 51 Cal.4th 198, 227
[failure to object to restitution fine on grounds of ability to pay forfeits challenge].) The
constitutional nature of defendant’s claim does not justify a deviation from that rule.
(See People v. Trujillo (2015) 60 Cal.4th 850, 859 [stating that no “core autonomy
interests or constitutional rights are implicated by the waiver of a judicial hearing on a
defendant’s ability to pay”].) The opinion in Dueñas, supra, 30 Cal.App.5th 1157 was
issued on January 8, 2019, well before the April 15, 2019 victim restitution hearing.
Defendant forfeited his appellate challenge based on the ability to pay issue because he
failed to raise it in the trial court.
       Even if defendant had not forfeited the issue, we conclude that Dueñas does not
apply to victim restitution under section 1202.4, subdivision (f). Dueñas addressed
restitution fines under section 1202.4, subdivision (b), which are paid to the court, not

                                              7
direct restitution to the victim. “Section 1202.4, subdivision (f) provides for a direct
restitution order ‘in every case in which a victim has suffered economic loss as a result of
the defendant’s conduct.’ The order is to be for an amount ‘sufficient to fully reimburse
the victim or victims for every determined economic loss incurred as the result of the
defendant’s criminal conduct.’ ” (People v. Brasure (2008) 42 Cal.4th 1037, 1074-1075;
accord, Walker v. Appellate Division of Superior Court (2017) 14 Cal.App.5th 651, 656
[“ ‘Restitution is constitutionally and statutorily mandated in California’ ”].)
       Here, the court ordered restitution be paid to the VCB pursuant to section 1202.4,
subdivision (f)(4), which applies where a victim has received assistance from the VCB.
Section 1202.4, subdivision (g) specifically provides that “[a] defendant’s inability to pay
shall not be a consideration in determining the amount of a restitution order.” As this
court has previously observed, “The principles articulated in Dueñas have not been
extended to a victim restitution payment under section 1202.4, subdivision (f).” (People
v. Pack-Ramirez (2020) 56 Cal.App.5th 851, 859; accord, People v. Abrahamian (2020)
45 Cal.App.5th 314, 338 [“Dueñas does not apply to victim restitution under section
1202.4, subdivision (f)”]; People v. Evans (2019) 39 Cal.App.5th 771, 777 [“Based on
the significant differences in purpose and effect between victim restitution and the
moneys at issue in Dueñas, we decline to extend the rule of Dueñas to victim
restitution”].)
                  There was no error.




                                              8
                                  DISPOSITION
      The judgment is affirmed.




                                           HULL, J.



We concur:




BLEASE, Acting P. J.




DUARTE, J.




                                       9